JOSEPH, C. J.,
dissenting in part; concurring in part.
The majority reads the statutes correctly and applies them incorrectly. ORS 126.070(2) provides the authority for a probate court to create a guardianship for a child. ORS 126.035 grants a preference to a parent “over all others for appointment as guardian.” Even though ORS 126.070(2) requires the court to consider “the welfare and best interests” of the child in deciding whether there should be a guardian, the court must recognize the preference given a parent under *455ORS 126.035, unless there be “compelling” or “cogent” reasons to avoid the preference. State ex rel Juv. Dept. v. Lauffenberger, 308 Or 159, 163-165, 777 P2d 954 (1988); see Iremonger v. Michelson, 97 Or App 67, 775 P2d 860 (1989).
In short, despite the language of ORS 126.070(2), “the best interests” of the child are not sufficient in a proceeding brought to establish a guardianship to defeat a parent’s right to the custody of his child. As applied to this case, that means that it is not open for a probate court, or for this court on review, to deprive a parent of the right to custody of a child just because the court, or a majority of it, believes that the child would be better off with someone other than the parent.
The majority probably understates the nature and extent of father’s sexual problems in respect to young girls. However, the record is utterly devoid of any evidence of any untoward act by father against his sons or any other male person.1 The majority does not even pretend that there is any historical or present factual basis for finding him unqualified and unsuitable.
All the record contains, and all that the majority can point to, are some predictions by experts about what might happen in the future, because father fits to a greater or lesser extent a behavioral pattern that might eventuate in his sexually abusing boys, specifically, his sons. The only foundation in the opinion for the creation of a guardianship for the boys is based on that prediction. That is not fair and, as a judge sitting in equity, I do not consider it equitable. Father has had as much opportunity as any parent would ever have to demonstrate abusive conduct toward his sons. He has never even been accused of any such misconduct.
The majority takes a rather vindictive attitude toward father, and that is not fair, either. In a de novo review of the record, I prefer to look, first, to the facts in the record and only after that would I give weight to the opinion of experts whose opinions are based, not on facts about father, but on theories about the behavior of “average” members of a class. Even if one accepts that the psychological profiles on *456which the experts rested their opinions have predictive substance in general, I prefer to rest my judgment on the facts about father. I can find nothing in the statutes, in the case law, in the common law or in equity which would permit a court to create a guardianship and deprive a preferred parent of custody because it might “benefit all of the children to live together as a cohesive and stable family unit.” 100 Or App at 454.
State ex rel Juv. Dept. v. Lauffenberger, supra, requires us to separate the decision about whether to create a guardianship from the question of whom to select as guardian. It is not so clear that the statutory framework easily permits that, but we have recognized the process in Iremonger v. Michelson, supra.2
If there is a basis in the record for creating a guardianship over the boys, I can find no “compelling” or “cogent” reason to defeat father’s preference. The expert testimony about sex offenders against children as a class persuades the majority that “there is a strong potential for father to commit an offense with his sons,” 100 Or App at 454, and the majority believes that the three children should remain together. Ergo, according to the majority, the same guardian should be appointed for the boys as for the girl. As the majority works through it, its decision to create a guardianship is, effectively, a custody decision. The preference for father receives no discussion whatsoever — except by inference. That is, the majority thinks he ought not to be the guardian of any of his children. The majority is correct only with respect to the girl. It is wrong with respect to the boys, and I dissent from that part of the opinion.
Richardson, Buttler and Newman, JJ., join in this opinion.

In the record there is some indication that father has never been analysed professionally with respect to males. The majority would make that count against him.


 Lauffenberger involved a situation where the fundamental decision was who would get custody. Hruby and Hruby, 304 Or 500, 748 P2d 57 (1987), also presupposed that a custody decision had to be made. In this case, the first decision is whether there ought to be a guardianship. The second question is who is to be guardian.